Appeal by the defendant from an order of the County Court, Suffolk County (Hinrichs, J.), dated May 3, 2004, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level three sex offender was supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Hampton, 300 AD2d 641 [2002]). The County Court properly considered the grand jury testimony in making its determination (see People v Thomas, 300 AD2d 379 [2002]).
The defendant’s contention that the County Court improperly assessed 15 points for the category concerning release without supervision on his “Risk Assessment Instrument” was unpreserved for appellate review (see People v Oquendo, 1 AD3d 421, 422 [2003]) and, in any event, without merit. Adams, J.P., Santucci, Goldstein and Lifson, JJ., concur.